DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 10/30/2019.  Claims 1-15 are pending in the case.  Claims 1 and 13-14 are independent claims.

Claim Interpretation
Claims 1, 9-11, and 13-14 contain the alternative language “or” and are accordingly interpreted as Markush groups.

The following is a quotation of 35 § U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 § U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 § U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 § U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 § U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 § U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 § U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 § U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 § U.S.C. 112(f) except as otherwise indicated in an Office action.
1.
Because these claim limitations are being interpreted under 35 § U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 § U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 § U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 § U.S.C. 112(f).

Claim Objections
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 13-15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kondoh (US 2020/0106896 A1).

As to independent claim 1, Kondoh discloses a system comprising:
an image forming apparatus (“an image forming apparatus 20,” paragraph 0026 lines 4-5);
a voice processing device that collects voice of an utterance, and generates voice data of the collected voice (“voice input/output device 10,” paragraph 0026 line 4); and
a server (“a voice-data recognition server 30 (first server), and a dialogue server 40 (second server),” paragraph 0026 lines 5-6), wherein the server includes:
a hardware processor that controls the server (“the voice-data recognition server 30 includes a controller 300,” paragraph 0108 lines 2-3); and
a communication circuit (“the voice-data recognition server 30 includes … a communicator 310,” paragraph 0108 lines 2-3) that communicates with the image forming apparatus and the voice processing device, the hardware processor performs a recognition process on the voice data received from the voice processing device, to generate a command for operating the image forming apparatus (“The intent generating part 304 is a functional part that generates an intent based on voice recognition data and outputs it to the controller 300,” paragraph 0114 lines 1-3), and
in a case where
the image forming apparatus has received the voice data from the voice processing device while executing a job,
when the image forming apparatus is in a predetermined state of executing the job, or
when the command generated from the voice data is a predetermined command (“For example, it is determined that the user has the intention to make a ‘copy’ based on the 
the hardware processor controls the communication circuit to transmit the generated command to the image forming apparatus (“In response to a received command request, the controller 400 transmits a command stored in the command queue 424 to the image forming apparatus 20 via the communicator 410 (S138),” paragraph 0131 lines 5-8).

As to dependent claim 2, Kondoh further discloses a system wherein the predetermined state includes a state in which operating noise of tile image forming apparatus executing a job is low (Due to the alternative language “or” claim 1 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

As to dependent claim 4, Kondoh further discloses a system wherein, in a case where the image forming apparatus is not in the predetermined state of executing a job, when the command generated from the voice data is a predetermined command (“For example, it is determined that the user has the intention to make a ‘copy’ based on the voice data such as ‘Make a copy with the MFP’ or ‘Make a duplicate of this document’, and the data ‘copy’ is generated as an intent,” paragraph 0028 lines 8-11), the hardware 

As to independent claim 13, Kondoh discloses an image forming apparatus comprising:
an image forming unit (“an image forming apparatus 20,” paragraph 0026 lines 4-5);
an information processor (“a voice-data recognition server 30 (first server), and a dialogue server 40 (second server),” paragraph 0026 lines 5-6); and
a communication circuit (“the voice-data recognition server 30 includes … a communicator 310,” paragraph 0108 lines 2-3) that collects voice of an utterance, and communicates with a voice processing device that generates voice data of the collected voice (“voice input/output device 10,” paragraph 0026 line 4), wherein
the information processor performs a recognition process on the voice data received from the voice processing device, to generate a command for operating the image forming unit (“The intent generating part 304 is a functional part that generates an intent based on voice recognition data and outputs it to the controller 300,” paragraph 0114 lines 1-3), and,
in a case where the image forming unit has received the voice data from the voice processing device
while executing a job,
when the image thrilling unit is in a predetermined state of executing the job, or
when the command generated from the voice data is a predetermined command (“For example, it is determined that the user has the intention to make a ‘copy’ based on the voice data such as ‘Make a copy with the MFP’ or ‘Make a duplicate of this document’, and the data ‘copy’ is generated as an intent,” paragraph 0028 lines 8-11),
the information processor outputs the generated command to the image forming unit (“In response to a received command request, the controller 400 transmits a command stored in the command queue 424 to the image forming apparatus 20 via the communicator 410 (S138),” paragraph 0131 lines 5-8).

As to independent claim 14, Kondoh discloses a method implemented by a processor included in an information processing device connectable to an image forming unit, the method comprising:
performing a recognition process on voice data based on voice of an utterance, to generate a command for operating the image forming unit (“The intent generating part 304 is a functional part that generates an 
outputting the generated command to the image forming unit (“In response to a received command request, the controller 400 transmits a command stored in the command queue 424 to the image forming apparatus 20 via the communicator 410 (S138),” paragraph 0131 lines 5-8),
when the image forming unit is in a predetermined state of executing a job, or
when the command generated from the voice data is a predetermined command (“For example, it is determined that the user has the intention to make a ‘copy’ based on the voice data such as ‘Make a copy with the MFP’ or ‘Make a duplicate of this document’, and the data ‘copy’ is generated as an intent,” paragraph 0028 lines 8-11),
in a case where the image forming unit has received the voice data (“the image forming apparatus 20 constantly executes polling to acquire a command stored in the command queue 424,” paragraph 0131 lines 1-3) while executing the job (“when the job based on the command is executable, the job may be executed continuously,” paragraph 0161 lines 5-7 – if both receiving and executing happen continuously, they must overlap temporally).

claim 15, Kondoh further discloses a non-transitory recording medium storing a computer readable program for causing a computer to implement the method according to claim 14 (“The storage 260 is a functional part that stores various programs and various types of data for the operation of the image forming apparatus 20. The storage 260 includes, for example, an SSD, which is a semiconductor memory, or an HDD,” paragraph 0107 lines 1-5).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh in view of Kohtani et al. (US 6271927 B1, hereinafter Kohtani).

claim 3, the rejection of claim 1 is incorporated.  Kondoh further teaches a system wherein the image forming apparatus receives a command directed to the image forming apparatus (“For example, it is determined that the user has the intention to make a ‘copy’ based on the voice data such as ‘Make a copy with the MFP’ or ‘Make a duplicate of this document’, and the data ‘copy’ is generated as an intent,” paragraph 0028 lines 8-11).
Kondoh does not appear to expressly teach a system wherein:
each status during execution of the job is associated with a priority indicating that a command received by the image forming apparatus during the execution of the job is to be preferentially processed over other commands, and
the priority of the predetermined state is higher than the priority of any other state.
Kohtani teaches a system wherein:
each status during execution of the job is associated with a priority indicating that a command received by the image forming apparatus during the execution of the job is to be preferentially processed over other commands (“In the job control routine of in FIG. 5B, in 206, the CPU1-1 searches whether or not there is a job assigned priority among the jobs registered in the job queue. If there is a job assigned priority, the CPU1-1 proceeds to branch (A) in the figure to change the queue state and the job state based on the specified priority conditions,” column 4 lines 55-60), and
the priority of the predetermined state is higher than the priority of any other state (if different states have different priorities, there must be one that is highest).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the job of Kondoh to comprise the priority of Kohtani.  One would have been motivated to make such a combination to allow important jobs to complete faster.

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh in view of Suzuki et al. (US 6480297 B1, hereinafter Suzuki).

As to dependent claim 5, the rejection of claim 1 is incorporated.
Kondoh does not appear to expressly teach a system wherein the predetermined command includes a command to be processed preferentially over other commands for operating the image forming apparatus.
Suzuki teaches a system wherein the predetermined command includes a command to be processed preferentially over other commands for operating the image forming apparatus (“in this example, the copy of the document of the third set is not normal copy reservation, but, by the operator’s request, because the copy used the image forming apparatus 18 is urgently necessary, the panel manager conducts the interrupt copy operation on the UI task. Concretely, by the CPU 81, the copy is temporarily stopped at the period of the proper page, and the content of the RAM 33 is 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the job of Kondoh to comprise the priority of Suzuki.  One would have been motivated to make such a combination to allow important jobs to complete faster.

As to dependent claim 6, the rejection of claim 5 is incorporated.  Kondoh/Suzuki further teaches a system wherein the predetermined command includes a command for urgently operating the image forming apparatus (“in this example, the copy of the document of the third set is not normal copy reservation, but, by the operator’s request, because the copy used the image forming apparatus 18 is urgently necessary, the panel manager conducts the interrupt copy operation on the UI task. Concretely, by the CPU 81, the copy is temporarily stopped at the period of the proper page, and the content of the RAM 33 is confirmed. Then, the job command having the higher priority level in a plurality of job commands read from the RAM 83, is executed,” Suzuki column 45 line 60 to column 45 line 2).

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh in view of Suzuki (US 2019/0377526 A1).

As to dependent claim 9, the rejection of claim 1 is incorporated.

Suzuki teaches a system wherein the server receives a state from the image forming apparatus periodically or when there is a change in the state of the image forming apparatus (“The monitoring server 60 is an example of a monitoring unit that, for example, periodically monitors the state of image formation in the printer 70. In a case of detecting completion of image formation in the printer 70, the monitoring server 60 sends a print completion notification to the flow server 30,” paragraph 0031 lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Kondoh to comprise the receiving of Suzuki.  One would have been motivated to make such a combination to reduce voice response latency (see Kondoh paragraph 0093) regarding the state of the image forming apparatus.

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh in view of Shibata et al. (US 2020/0073599 A1, hereinafter Shibata).

As to dependent claim 12, the rejection of claim 1 is incorporated.  Kondoh further teaches a system wherein the hardware processor controls the communication circuit to transmit an operation command to the image forming apparatus (“In response to a received command request, the controller 400 transmits a command stored in the 
Kondoh does not appear to expressly teach a system wherein:
the image forming apparatus has a silent mode for reducing operating noise of the image forming apparatus, and
the operation command being for switching an operation mode of the image forming apparatus to the silent mode.
Shibata teaches a system wherein:
the image forming apparatus has a silent mode for reducing operating noise of the image forming apparatus (“In accordance with a print job execution instruction and the mode setting instruction inputted to the instruction input section, the control section sets either of the normal mode and the silent mode,” paragraph 0006 lines 13-16), and
the operation command being for switching an operation mode of the image forming apparatus to the silent mode (“In accordance with a print job execution instruction and the mode setting instruction inputted to the instruction input section, the control section sets either of the normal mode and the silent mode,” paragraph 0006 lines 13-16).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2019/0068809 A1 disclosing voice control of a printer using a server and an audio device
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to 
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/Ryan Barrett/
Primary Examiner, Art Unit 2145